DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al (US 5607866).


1. A semiconductor device comprising:
 a substrate (Fig.1(1)); 
5a plurality of impurity regions (12/21/24/13/22/26) formed in surface portions of the substrate, the impurity regions being arranged in a first direction and extending parallel with one another in a second direction perpendicular to the first direction (Fig.1); 
a plurality of gate structures (11/16) formed on surface portions of the substrate between the impurity regions and extending parallel to the impurity regions;
 10a first insulating layer (25) formed on the impurity regions and the gate structures; 
a plurality of first wiring patterns (26) formed on the first insulating layer and extending parallel to the impurity regions for a length; and 
a plurality of first contact patterns (25b) connecting the impurity regions and the first wiring patterns through the first insulating layer and extending parallel to the 15impurity regions for a length, wherein the length of the first wiring patterns (26) is shorter than the length of the first contact patterns (25b).  

2. The semiconductor device of claim 1, wherein the impurity regions have a 20length (22), and the length of the impurity regions is shorter than a length of the gate structures (16) (Fig.1).  

3. The semiconductor device of claim 1, wherein the length of the first contact patterns (25b) is shorter than a length of the impurity regions (22), and the first contact patterns 25are arranged in the first direction (Fig.1).  

4. The semiconductor device of claim 1, wherein the first wiring patterns are arranged in a zigzag shape in the first direction (Fig.14A).  

55. The semiconductor device of claim 1, wherein the substrate comprises a lower semiconductor layer (1A), an upper semiconductor layer (1B), and a buried insulating layer disposed between the lower semiconductor layer and the upper semiconductor layer (4) (Fig.1).  

106. The semiconductor device of claim 5, wherein the impurity regions are formed in surface portions of the upper semiconductor layer (Fig.1 (12/21/24/13/22/26)).  

7. The semiconductor device of claim 5, further comprising: a well region formed in the upper semiconductor layer, 15wherein the impurity regions are formed on the well region (Fig.1 (1B/8/6N).  

8. The semiconductor device of claim 1, further comprising: a connecting structure (16) connected with end portions of the gate structures and extending in the first direction; and 20a gate contact region (26) connected with an edge portion of the connecting structure (Fig.1). 
 
9. The semiconductor device of claim 8, further comprising: a well region (1B/5) formed in the substrate; and 25a well contact region (25bB2/25bBL) connected with the well region, 15wherein the impurity regions (22B) are formed on the well region, and the connecting structure is formed on the well contact region (24B1/2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 5607866) in further view of Matsui (US 5965922).

In reference to claim 10, Sato teaches the limitations of claim 1, as recited above, however fails to teach a second metallization level as recited in claim 10:
10. The semiconductor device of claim 1, further comprising: 5 a second insulating layer formed on the first insulating layer and the first wiring patterns; a plurality of second wiring patterns formed on the second insulating layer; and a plurality of second contact patterns connecting the first wiring patterns and 10the second wiring patterns through the second insulating layer.  

Matsui (‘922) however does teach further comprising: 5a second insulating layer (upper layer) formed on the first insulating layer (lower layer ) and the first wiring patterns (FML); a plurality of second wiring patterns (SML) formed on the second insulating layer; and a plurality of second contact patterns (V1/V2)  connecting the first wiring patterns (FML) and 10the second wiring patterns (SML) through the second insulating layer (upper layer) (Fig.2).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to include the second level metallization as taught by Matsui because stacking metallization layers is a well known and conventional way to conserve surface area on a semiconductor chip and is commonly known and applied.

Allowable Subject Matter
Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 11, in combination as recited therein,  More specifically, prior art fails to teach nor suggest wherein the first wiring patterns are arranged in a zigzag shape in the first 25direction, in combination with the remaining limitations of claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



9/10/22